NO. 07-10-00346-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
21, 2010
 

 
IN RE: JASON MIEARS

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
On August 31, 2010, relator Jason Miears filed a
“writ of prohibition” in this court.  By
the pleading, he seeks an order compelling respondent, the Honorable Ron Rangel
Judge of the 379th Judicial District Court of Bexar County, to transfer venue
in an underlying criminal case.  Miears otherwise asserts he was indicted in the wrong
county.  
            In
a number of ways, the pleading Miears filed does not
meet the requirements for a petition in an original proceeding.  Tex. R. App. P. 52.3.  That aside, Miears’
petition is not accompanied by a record demonstrating a basis for this court’s
jurisdiction.  Tex. R. App. P. 52.7.  Based on the content of Miears’
unsworn pleading, we conclude we lack jurisdiction over Judge Rangel.  Bexar County, in which Judge Rangel sits, is
not located within our court of appeals district.  See
Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004) (power
to issue writ of mandamus extends to a judge of a district or county court in
the court of appeals district); Tex. Gov’t Code Ann.
§ 22.201(e),(h) (Vernon Supp. 2009) (Bexar County is
included in Fourth Court of Appeals District; Seventh Court of Appeals District
does not include Bexar County).
            Because
we lack jurisdiction of this original proceeding, it is dismissed.
 
Per Curiam
 
 
Do not
publish.